When a father sends negroes with his daughter, lately married, to the house of the husband, that is prima facie evidence of the gift. It is, however, but presumptive, and may be overturned by a contrary presumption or express proof. If the possession of the husband be for any considerable time and uninterrupted, that is a very powerful presumption of a gift, and will not be overturned but by very clear proof to the contrary. The presumption in the first instance arises immediately, and does not, as the defendant's counsel contended, require a long and continued possession, such as stated in Carter v. Rutland, 2 N.C. 97. Also, it is very true that a delivery must accompany a gift of personal chattels; but then an after acknowledgment that he has given is evidence of the delivery.
NOTE. — See Farrell v. Perry, 2 N.C. 2, and the note thereto. See, also, Adams v. Hays, 24 N.C. 361.
Cited: Green v. Harris, 25 N.C. 218.